* * * * * * *
Messrs. Lindabury, Depue & Eaulks appearing for the respondent and no one appearing on behalf of the petitioner; and it further appearing that a special notice was duly sent to the attorney for petitioner by the attorneys for respondent, that on said day a notice would be made to dismiss said petition for lack of prosecution unless the case was moved; and it appearing that on said day neither the petitioner nor anyone on her behalf appeared, whereupon upon motion made said case was dismissed; and it further appearing that thereafter the signing of the determination for dismissal was postponed at the request of petitioner’s attorney in order to give him additional time to further investigate the case, and the cause having been renoticed for hearing for July 29th, 1927, which notice was duly served upon the attorney for petitioner, and the matter having again come on for hearing in the presence of Messrs. Lindabury, Depue & Eaulks, and no one appearing on behalf of petitioner; and it further appearing that said petition was filed more than one year after the accident alleged occurred and that no compensation has been paid; and it further appearing from the allegations contained in the petition filed in said cause that this court has no jurisdiction under the Workmen’s Compensation act.
It is, on this 1st day of August, 1927, upon motion of Messrs. Lindabury, Depue & Eaulks, attorneys for respondent, ordered that the petition be and the same is hereby dismissed without costs to either party as against the other.
Charles E. Corbin, Deputy Commissioner.